IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES P. KALIL,                      §
                                     §   No. 91, 2018
       Respondent Below,             §
       Appellant,                    §   Court Below—Court of Chancery
                                     §   of the State of Delaware
       v.                            §
                                     §   C.A. No. 11047-MZ
DONALD P. KALIL,                     §
                                     §
       Petitioner Below,             §
       Appellee.                     §

                           Submitted: March 6, 2017
                            Decided: March 12, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      This 12th day of March 2018, upon consideration of the notice to show cause,

the response to the notice to show cause, and the record below, it appears to the

Court that:

      (1)     On February 21, 2018, the respondent below-appellant, James P. Kalil,

filed a notice of appeal from a Court of Chancery Master’s final report that

recommended granting in part the petitioner’s motion for summary judgment,

denying James P. Kalil’s motion for summary judgment, and granting in part the

petitioner’s request for fees. The petitioner and respondent have filed exceptions,

which have been assigned to a Vice Chancellor for decision. The Senior Court Clerk

issued a notice directing the appellant to show cause why this appeal should not be
dismissed for this Court’s lack of jurisdiction to consider an appeal directly from a

Master’s decision.

       (2)    In his response to the notice to show cause, the appellant argues that the

Master incorrectly found all of his claims time-barred. He asks the Court to dismiss

the appeal without prejudice if it is interlocutory. This Court lacks jurisdiction to

hear an appeal directly from a Master’s decision.1 The appellant may file a notice

of appeal when the Vice Chancellor decides the exceptions to the Master’s report.

This appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                            BY THE COURT:

                                            /s/ Karen L. Valihura
                                                   Justice




1
 In re Webb, 2011 WL 4838972, at *1 (Del. Oct. 12, 2011) (citing Johnson v. State, 884 A.2d 475,
479) (Del. 2005)).


                                               2